Citation Nr: 1742791	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a July 2016 statement, the Appellant requested that he be afforded a hearing before a member of the Board.  There is no indication in the record that the Appellant's hearing has been scheduled per his request.  Because travel board and videoconference hearing before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Appellant withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




